MORGAN, J.,
Concurring Specially. — I concur in the conclusion reached by the majority of the court, but not to the extent of agreeing that the trial court erred in sustaining the objection of counsel for the state to the question propounded to the witness Yee Wee, upon cross-examination, whereby it was sought to elicit from him that his place of residence had been used as a gambling place. It is clear this question was propounded for the purpose of impeaching and discrediting the witness, and that form of impeachment is prohibited by secs. 6082 and 6091, Rev. Codes, which are as follows:
“See. 6082. A witness may be impeached by the party against whom he was called, by contradictory evidence, or by evidence that his general reputation for truth, honesty, or integrity is bad, but not by evidence of particular wrongful acts, except that it may be shown by the examination of the witness, or the record of the judgment, that he had been convicted of a felony.” (State v. Anthony, 6 Ida. 383, 55 Pac. 884; State v. Hammock, 18 Ida. 424, 110 Pac. 169.)
*265“Sec. 6091. A witness must answer questions legal and pertinent to the matter in issue, though his answer may establish a claim against himself; but he need not give an answer which will have a tendency to subject him to punishment for a felony; nor need he give an answer which will have a direct tendency to degrade his character, unless it be the very fact in issue, or to a fact from which the fact in issue would be presumed. But a witness must answer as to the fact of his previous conviction for felony.”
Since the foregoing sections of our code are exact copies of secs. 2051 and 2065, California Code of Civil Procedure, the following California cases, selected from a large number of the opinions of the supreme 'court of that state, construing those sections should be of persuasive influence in construing ours: Sharon v. Sharon, 79 Cal. 633, 22 Pac. 26 (at 38), 131; Jones v. Duchow, 87 Cal. 109, 23 Pac. 371, 25 Pac. 256; People v. Tiley, 84 Cal. 651, 24 Pac. 290; Clements v. McGinn, 4 Cal. Unrep. 163, 33 Pac. 920; People v. Baird, 104 Cal. 462, 38 Pac. 310; People v. Un Dong, 106 Cal. 83, 39 Pac. 12. See, also, United States v. Harris, 12 Blatchf. 434, 26 Fed. Cas. No. 15,314; State v. Carson, 66 Me. 116; Gifford v. People, 87 Ill. 210; Hayward v. People, 96 Ill. 492; Caples v. State, 3 Okl. Cr. 72, 104 Pac. 493, 26 L. R. A., N. S., 1033; Commonwealth v. Welch, 111 Ky. 530, 63 S. W. 984; State v. Howard, 120 La. 311, 45 So. 260; Commonwealth v. Schaffner, 146 Mass. 512, 16 N. E. 280; Commonwealth v. Brady, 147 Mass. 583, 18 N. E. 568.